Citation Nr: 1209435	
Decision Date: 03/13/12    Archive Date: 03/28/12

DOCKET NO.  08-21 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1955 to June 1979.  The Veteran died in December 2006.  The appellant is the Veteran's surviving spouse.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.  

In April 2011, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, D.C. to obtain a VA medical opinion.  The action specified in the April 2011 Remand completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).
 
Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died in December 2006.  The death certificate lists the immediate cause of death as hepatoma, primary liver cancer. 

2. At the time of the Veteran's death, the Veteran was not service connected for any disabilities, but in a May 2007 rating decision, the RO granted entitlement to service connection for diabetes mellitus, erectile dysfunction, and special monthly compensation for loss of use of a creative organ.  In a November 2011 rating decision, the RO also granted entitlement to service connection for ischemic heart disease, status post coronary bypass graft, and a scar secondary to a coronary bypass graft.  

3. The preponderance of the evidence does not establish that a service connected disability was either the principal or a contributory cause of the Veteran's death. 


CONCLUSION OF LAW

The Veteran's death was not caused or substantially or materially contributed to by a disability incurred or aggravated in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1310, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.312 (2011). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all of the evidence in the claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to these claims.  

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  



Service Connection for the Veteran's Cause of Death

As noted above, the Veteran died in December 2006.  The death certificate lists the immediate cause of death as hepatoma, primary liver cancer, a disability for which the Veteran's is not service connected.  Significantly, the death certificate does not list any other cause of death or any underlying or contributory cause of death, providing evidence against this claim.  

It appears that the appellant is alleging either that the Veteran's liver cancer resulted from a liver condition that first manifested in service as an elevated liver function test shortly before the Veteran's separation from service or that the Veteran's liver cancer was caused by exposure to Agent Orange.

At the time of the Veteran's death, the Veteran was not service connected for any disabilities, but in a May 2007 rating decision, the RO granted entitlement to service connection for diabetes mellitus, erectile dysfunction, and special monthly compensation for loss of use of a creative organ.  In a November 2011 rating decision, the RO also retroactively granted entitlement to service connection for ischemic heart disease, status post coronary bypass graft, and a scar.  

To establish service connection for the cause of the Veteran's death, the evidence must show that the fatal disease was incurred in or aggravated by service or that a service-connected disability caused or contributed substantially or materially to cause death.  For a service-connected disability to be the cause of death, it must singly or with some other condition be the immediate or underlying cause or be etiologically related.  For a service-connected disability to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death, but rather, it must be shown that there was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312 (2011). 

A service-connected disability will be considered a contributory cause of death when it combined to cause death, or aided or lent assistance to the production of death.  Generally, a service- connected disability, particularly one not materially affecting a vital organ, would not be held to have contributed to death primarily due to an unrelated disability.  38 C.F.R. § 3.312(c). 

Service connection for the cause of a veteran's death may be demonstrated by showing that the Veteran's death was caused by a disability for which service connection had been established at the time of death or for which service connection should have been established. 

Certain chronic diseases, including malignant tumors, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112, (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2011).

VA regulations provide that if a veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service connected if the requirements of 38 C.F.R. § 3.307(a) are met, even if there is no record of such disease during service: AL amyloidosis, chloracne or other acneform disease consistent with chloracne; type 2 diabetes (also known as Type II diabetes mellitus); Hodgkin's disease; chronic lymphocytic leukemia (CLL); multiple myeloma; Non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx or trachea); soft tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma), chronic B-cell leukemias, Parkinson's disease, and ischemic heart disease.  38 C.F.R. § 3.309(e) (2011).

A veteran, who during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during service.  39 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) (2011).  

The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  In this regard, the Board observes that VA has issued several notices in which it was determined that a presumption of service connection based upon exposure to herbicides used in Vietnam should not be extended beyond specific disorders, based upon extensive scientific research.  See, e.g., 68 Fed. Reg. 27,630 -27,641 (May 20, 2003); 67 Fed. Reg. 42600 (June 24, 2002); 66 Fed. Reg. 2376 (Jan. 11, 2001); 64 Fed. Reg. 59232 (Nov.2, 1999). 

Even if the claimed disability is not on the list of diseases subject to presumptive service connection due to exposure to an herbicide agent, service connection may be established by proof that the claimed disability was actually caused by exposure to an herbicide agent during service.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). 

In this case, the record shows that the Veteran served in the Republic of Vietnam during the Vietnam War; accordingly, exposure to Agent Orange is presumed.  However, liver cancer is not among the diseases which the Secretary has determined is associated with exposure to herbicides used in the Republic of Vietnam during the Vietnam War and the Veteran's liver cancer did not develop within one year of service.  See 38 C.F.R. §§ 3.307, 3.309.  

Accordingly, service connection on a presumptive basis is not warranted for the Veteran's liver cancer.  See 59 Fed. Reg. 341 (1994) (in which the Secretary formally announced that a presumption of service connection based on exposure to herbicides used in Vietnam was not warranted for certain conditions, to specifically include circulatory disorders or for "any other condition for which the Secretary has not specifically determined a presumption of service connection is warranted.")  As such, service connection for the cause of the Veteran's death can only be established with proof of actual direct causation.  See Combee, supra. 

The Veteran's service treatment records show no evidence of any symptoms of or treatment for a liver condition, other than a notation on the Veteran's April 1979 separation examination that his liver function test results were abnormal and two treatment notes in June 1979 referring the Veteran's for further testing in the GI Clinic and for a scan of his liver and spleen in the Nuclear Medicine department to rule out chronic hepatitis.  

Service treatment records contain no additional evidence as to whether or not the etiology of his elevated liver function tests was ever determined or whether the Veteran was diagnosed with some type of liver condition.  However, based on the June 1979 treatment notes it appears that the Veteran was otherwise asymptomatic and there is no further evidence of any liver problems until April 2005, when treatment records from Dr. "J.K." document that the Veteran was diagnosed with hepatocellular carcinoma after seeking treatment for vague complaints of abdominal pain and weight loss.  At that time, the Veteran denied any history of jaundice or hepatitis and his liver function tests and a complete blood count were normal.  The Veteran underwent surgery in April 2005 to remove a cancerous mass from the left lobe of his liver.  It appears that he initially made a full recovery, but the cancer later returned and caused his death in December 2006.

The Board can find no medical evidence that was of record at the time of the Veteran's death showing any connection between the Veteran's liver cancer and either his exposure to Agent Orange or to his abnormal liver function test in April 1979.  In this regard, while not making a medical determination, the Board can find no coherent lay basis to find a connection between an abnormal liver function test in 1979 and liver cancer in 2005, twenty-five years later.  There is no suggestion of a chronic problem since service or any indication that the Veteran had some form of slow growing cancer that developed over a 25 year period.  The Veteran own statements to doctors in 2005 would provide evidence against the claim that there is an indication of a connection between the two events.  There is simply no indication of a connection between an event in service and the development of cancer one-quarter of a century later. 
 
While the Veteran did have an abnormal liver function test shortly before his separation from service, he was never medically diagnosed with any type of liver condition and there is no evidence that the Veteran suffered from either acute or chronic liver problems during the almost twenty-five years between his separation from service in June 1979 and his original diagnosis of liver cancer in April 2005.  Simply stated, an abnormal test result is not a "disability" or "injury" for VA purposes.

In this case, both service and post-service treatment records provide evidence against this claim, indicating no connection between service and the liver cancer many years after service.  Thus, in the absence of either continuity of symptomatology (the Veteran's own statements provide evidence against this finding), some form of indication that there is a connection between the two events, or a medical opinion relating the elevated liver function test to the Veteran's liver cancer many years later, the Board finds there is no relation between the two.  

Regarding the appellant's argument that the Veteran's liver cancer was caused by herbicide exposure, the appellant has submitted medical opinions from Drs "C.H." and "L.R." stating that the Veteran's liver cancer may be related to Agent Orange exposure.  However, such speculative medical opinions are insufficient to establish service connection.  See Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  

The appellant has also submitted a printout of a webpage on Dioxin Liver Cancer.  While this article claims that liver cancer is a side effect of dioxin exposure, it is not a medical or scientific article on the health effects of dioxin exposure and provides no references to studies or journals that support the article's claims.  Furthermore, even assuming that dioxin exposure, including exposure to Agent Orange, can cause liver cancer, the article does not establish that in this case exposure to herbicides, rather than some other factor, caused the Veteran's liver cancer.  

The issue of entitlement to service connection for the cause of the Veteran's death was remanded in January 2010 for a VA medical opinion.  The health care provider was asked to render an opinion as to whether it is at least as likely as not that a disability incurred in or aggravated by service, including herbicide exposure or the Veteran's service connected diabetes mellitus, was either the principal or a contributory cause of the Veteran's death.  

In a March 2010 examination report, the VA examiner noted that while diabetes mellitus is related to a number of liver diseases, a review of the medical literature found no relationship between diabetes mellitus and hepatoma.  He concluded that although the Veteran's diabetes mellitus could have aggravated his coronary artery disease that could have contributed to his demise, his death was less likely than not caused by or a result of his service connected diabetes mellitus and is more likely than not the result of his liver cancer.  

The health care provider also noted that although the Veteran had an abnormal liver function test in 1979, shortly before separation from service, there is no evidence that the Veteran suffered from a chronic liver disease such as chronic Hepatitis B or C.  A liver function test performed in August 1994 was normal (a fact that the Board finds provides highly probative evidence against his claim).  The examiner opined that if the Veteran had developed chronic hepatitis in service, this would more likely than not be the cause of the Veteran's liver cancer, but he pointed out that this opinion was purely speculative in the absence of any evidence that the Veteran ever actually suffered from chronic hepatitis.  

When addressing whether or not the Veteran's liver cancer could have developed a result of Agent Orange exposure in service, the examiner merely stated that hepatoma is not a presumptive result of the Veteran's Agent Orange exposure.  

In an April 2011 opinion, the examiner clarified that the Veteran's cause of death was less likely than not caused by or the result of disabilities incurred or aggravated by service, including herbicide exposure.  Beyond repeating his statement that liver cancer is not a presumptive condition of Agent Orange exposure, the examiner does a poor job of explaining the basis for his conclusion.  However, the Board cannot ask an examiner to re-create the studies done in order for a disability to be placed in the presumptive list of herbicide exposure.  Extensive work was done to create the list of disabilities that are presumptively associated with herbicide exposure and the fact that liver cancer is not on that list does not support the appellant's claim.    

The Board finds that the examiner's report as a whole, including his discussion on the absence of any evidence of liver problems for approximately twenty five years after separation from service, provides sufficient rationale for his opinion.  

Based on all the above evidence, the Board finds that entitlement to service connection for the cause of the Veteran's death must be denied.  While the appellant has submitted two speculative medical opinions suggesting that the Veteran's liver cancer might be related to his Agent Orange exposure, speculative medical opinions are insufficient to establish service connection.  See Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  Simply stated, no one would suggest that it is "impossible" for the Veteran's liver cancer to be related to Agent Orange exposure, therefore, saying that Veteran's liver cancer may be related to Agent Orange exposure says almost nothing.  It is the fact that the Veteran's liver cancer may be related to herbicide exposure that the VA sent the case for a medical opinion, which was negative.  In this regard, it is important to understand that the VA examiner himself would most likely not dispute a finding that the Veteran's liver cancer "may" have been caused by herbicides, but then find that while it "may" be connected, it is less than likely connected.  In this sense, all medical opinions in this case are in agreement.

The critical question is whether it is at least as likely as not that herbicide exposure in service had caused the Veteran's death (50% or greater).  In this case, while it can be said that the Veteran's death may or could have been caused by Agent Orange exposure in service (it is not impossible), the Board finds that it is less likely than not (less than a 50% chance, and most likely far less likely than a 50% chance) that the Veteran's death is the result of Agent Orange exposure decades earlier.  

While the Veteran had an elevated liver function test shortly before separation from service, there is no post-service evidence that the Veteran developed a chronic liver disease in service or that this test was somehow related to the development of liver cancer approximately twenty five years later.  The VA examiner concluded that the Veteran's liver cancer was less likely than not related to Agent Orange exposure, noting the lengthy period of time between the Veteran's separation from service and the onset of his liver cancer, as well as the absence of any liver problems in the intervening period, supported by the Veteran's own statements.

Additionally, the Veteran's service connected disabilities such as diabetes mellitus and ischemic heart disease are not listed on the death certificate as causes of the Veteran's death and the appellant has submitted no evidence showing that these disabilities caused or substantially contributed to the Veteran's death.  The VA examiner reviewed the medical literature and concluded that the development of liver cancer is unrelated to diabetes mellitus.  

In conclusion, there is no competent medical evidence establishing that it is at least as likely than not that the Veteran's liver cancer had onset in service or is otherwise related to the Veteran's service, including exposure to herbicides.  

While the appellant appears to sincerely believe that the Veteran's fatal liver cancer is somehow related to his military service, she has not demonstrated that she has any knowledge or training in determining the etiology of such conditions.  In other words, she is a layperson, not a medical expert.  The Board recognizes that there is no bright line rule that laypersons are not competent to offer etiology opinions.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (rejecting the view that competent medical evidence is necessarily required when the determinative issue is medical diagnosis or etiology).  Evidence, however, must be competent evidence in order to be weighed by the Board.  Whether a layperson is competent to provide an opinion as to the etiology of a condition depends on the facts of the particular case.

In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew support from Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) for support for its holding.  Id.  In a footnote in Jandreau, the Federal Circuit addressed whether a layperson could provide evidence regarding a diagnosis of a condition and explained that "[s]ometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Although the appellant seeks to offer etiology opinions rather than provide diagnoses, the reasoning expressed in Jandreau is applicable.  The Board finds that the question of whether the Veteran's hepatoma was due to his herbicide exposure in service is too complex to be addressed by a layperson.  This connection or etiology is not amenable to observation alone.  Rather it is common knowledge that such relationships are the subject of extensive research by scientific and medical professionals.  Hence, the appellant's opinion of the etiology of the Veteran's cause of death is not competent evidence and is entitled to low probative weight.

For all the above reasons, entitlement to service connection for the cause of the Veteran's death is denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011).

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In a claim for dependency and indemnity compensation (DIC) benefits, section5103(a) notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service- connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).

Here, the VCAA duty to notify was satisfied by a letter sent to the appellant in April 2007.  This letter informed the appellant of what evidence was required to substantiate her claim for service connection for the cause of the Veteran's death, as well as VA and the appellant's respective duties for obtaining evidence.  Although the appellant was not informed of the Veteran's service connected disabilities, at the time the letter was mailed, the Veteran did not have any service connected disabilities.  The appellant was provided with the May 2007 and November 2011 rating decisions that granted service connection for diabetes mellitus, erectile dysfunction, special monthly compensation, ischemic heart disease, and a scar, making her aware of the Veteran's service connected disabilities.  

VA also has a duty to assist the veteran in the development of the claim.  This duty includes assisting the veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The RO has obtained the Veteran's service treatment records, as well as VA treatment records.  The appellant submitted private medical records and medical opinions.  The appellant was afforded VA medical examinations in March 2010 and April 2011.  The examination is adequate and probative for VA purposes because the examiner relied on sufficient facts and data, provided a rationale for the opinion rendered, and there is no reason to believe that the examiner did not reliably apply reliable scientific principles to the facts and data.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  As the Board noted, supra, the VA examiner's opinion is poorly worded; however, taken as a whole, the Board finds that the examiner has provided sufficient rationale for his conclusions.  

Significantly, neither the appellant nor her representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

The appeal is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


